McNULTY, Chief Judge.
Plaintiffs-appellants appeal from an adverse summary judgment in this negligence action. We reverse.
Appellants’ car collided with a bull owned by defendants-appellees which had found its way onto the public highway. The issue herein is whether the bull was properly fenced under the “Warren Act.” 1 A careful review of the pleadings herein together with depositions on file persuades us that all the facts and inferences viewed in a light most favorable to plaintiffs-appellants preclude a determination that as a matter of law they cannot recover herein. In view whereof we think defendants-ap-pellees have failed to demonstrate the non-existence of a genuine issue of material fact and that the entry of summary judgment was improper.
Accordingly, the summary judgment entered herein should be, and the same is hereby, reversed; and the cause is remanded for further proceedings not inconsistent herewith.
HOBSON, J., and SCHWARTZ, ALAN R., Associate Judge, concur.

. Chapter 588, F.S.1971.